Citation Nr: 1426084	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  04-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Honolulu, Hawaii. 

Effective February 2013, the Veteran is in receipt of a 100 percent schedular evaluation for a disability not presently at issue. 

In a December 2006 decision, the Board denied the Veteran's claims for service connection for a disability manifested by neck and back pain and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disabilities manifested by insomnia, impotence, left lower testicle pain, and lower lip numbness and mouth tingling, as a result of urethroplasty with mucosal grafting.  

The Veteran appealed the Board's December 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Memorandum Decision, the Court vacated that portion of the Board's December 2006 decision that had denied the 1151 claim and the claims for service connection for a disability manifested by neck and back pain and remanded the case for action consistent with its decision.  

The Board remanded the Veteran's claims in February 2010 for further development.  In December 2012 the Board denied the claim of entitlement to service connection for a disability manifested by neck and back pain and remanded the claim of entitlement to compensation under 38 U.S.C.A. § 1151.  

The Veteran appealed the decision to the Court and in an August 2013 Memorandum Decision, the Court vacated that portion of the Board's December 2012 decision that denied the claim of entitlement to service connection for a neck disorder and remanded the case for action consistent with its decision.  The claim is now again before the Board.

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a mucosal grafting performed at a VA facility in June 2001 was granted in a January 2013 rating decision which granted service connection for insomnia, impotence, incontinence, and testicle pain.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, this matter is considered resolved and is not in appellate status. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the August 2013 Memorandum Decision the January 2011 VA examiner's opinion did not consider the lay evidence statements of the Veteran, his family, and friends.  The examiner also stated the first evidence of a neck disorder was in 2003 treatment records, when degenerative changes had been noted as early as 1999.  Accordingly, a new opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request an appropriate examiner offer an opinion as to the etiology of the Veteran's cervical spine disorder.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder.  The examiner should offer the following opinions:

a)  Whether there is clear and unmistakable (obvious or manifest) evidence that any cervical spine disorder existed prior to service; and if so, 

b)  Whether there is clear and unmistakable evidence that shows the condition was NOT permanently aggravated in service beyond the natural progression of the disorder.

c)  If the Veteran's cervical spine disorder is otherwise related to service.  

The examiner should consider the following service treatment records and statements:

* A July 2005 statement from the Veteran's high school friend noting a football neck injury

* An October 2009 statement from the Veteran's sister noting a football injury prior to entering service, which required a neck brace, and the Veteran's complaints of neck pain in service

* A December 2009 statement from the Veteran's wife stating that she met him in 1978 and he had neck pain at that time
* A December 2009 statement from the Veteran stating he injured his back prior to entering service

The examiner should provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

2.  Ensure the opinion is responsive to this determinative issue.  If it is not, take any needed corrective action.  38 C.F.R. § 4.2.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

